Exhibit 10.2
SUPERVALU INC.
DIRECTORS’ DEFERRED COMPENSATION PLAN
(2009 Restatement)
Adopted December 3, 2008
But Effective January 1, 2009

 



--------------------------------------------------------------------------------



 



SUPERVALU INC.
DIRECTORS’ DEFERRED COMPENSATION PLAN
(2009 Restatement)
TABLE OF CONTENTS

              Page  
SECTION 1. INTRODUCTION AND DEFINITIONS
    1  
 
       
1.1. New Plan Established
       
1.1.1. Antecedents
       
1.1.2. Merger, Continuation and Restatement
       
1.2. Unfunded Obligation
       
1.3. Definitions
       
1.3.1. Accounts
       
(a) Deferred Cash Account
       
(b) Deferred Stock Account
       
1.3.2. Affiliate
       
1.3.3. Annual Fees
       
1.3.4. Beneficiary
       
1.3.5. Board of Directors
       
1.3.6. Change of Control
       
1.3.7. Code
       
1.3.8. Common Stock
       
1.3.9. Company
       
1.3.10. Deferred Stock Retainer
       
1.3.11. Director Affairs Committee
       
1.3.12. Enrollment Window
       
1.3.13. Fair Market Value
       
1.3.14. Interest Crediting Rate
       
1.3.15. Participant
       
1.3.16. Plan
       
1.3.17. Plan Administrator
       
1.3.18. Plan Statement
       
1.3.19. Separation from Service
       
1.4. Prior Rules
       
 
       
SECTION 2. PARTICIPATION
    7  
 
       
SECTION 3. PARTICIPANT ELECTIONS
    8  
 
       
3.1. Class Year Elections
       

-i-



--------------------------------------------------------------------------------



 



              Page  
3.1.1. Class Year Deferral Elections
       
3.1.2. Class Year Payment Elections
       
3.1.3. General Conditions
       
3.2. Election Upon Initial Participation
       
3.3. Subsequent Changes in Payment Elections
       
 
       
SECTION 4. ACCOUNTS
    10  
 
       
4.1. Crediting to Accounts
       
4.1.1. Deferred Cash Account
       
4.1.2. Deferred Stock Accounts
       
4.2. Other Adjustments
       
4.2.1. Taxes
       
4.2.2. Payments
       
4.3. Multiple Sub-Accounts
       
4.4. Maximum Number of Shares
       
4.4.1. Limitation
       
4.4.2. Recapitalization
       
 
       
SECTION 5. VESTING
    13  
 
       
5.1. Vesting
       
5.2. Forfeiture for Early Termination
       
 
       
SECTION 6. PAYMENTS
    14  
 
       
6.1. Separation from Service Payments
       
6.1.1. Form of Payment
       
6.1.2. Time of Payment
       
6.1.3. Default
       
6.2. Payment Upon Death
       
6.2.1. Continued Installments
       
6.2.2. Lump Sum
       
6.2.3. Pending at Death
       
6.3. Installment Amounts
       
6.4. Generally Applicable Rules
       
6.4.1. Processing
       
6.4.2. Code §162(m) Delay
       
6.4.3. Six-Month Delay
       
6.4.4. No Spousal Rights
       
6.4.5. Facility of Payment
       
6.4.6. Payments in Cash and in Common Stock
       
6.4.7. No Other Payment Events
       
6.5. Designation of Beneficiaries
       
6.5.1. Right to Designate
       

-ii-



--------------------------------------------------------------------------------



 



              Page  
6.5.2. Failure of Designation
       
6.5.3. Disclaimers by Beneficiaries
       
6.5.4. Definitions
       
6.5.5. Special Rules
       
 
       
SECTION 7. FUNDING OF PLAN
    21  
 
       
7.1. Hedging Investments
       
7.2. Corporate Obligation
       
 
       
SECTION 8. AMENDMENT AND TERMINATION
    22  
 
       
8.1. Amendment and Termination
       
8.1.1. Before a Change of Control
       
8.1.2. After a Change of Control
       
8.2. No Oral Amendments
       
8.3. Plan Binding on Successors
       
 
       
SECTION 9. DETERMINATIONS — RULES AND REGULATIONS
    24  
 
       
9.1. Determinations
       
9.2. Rules and Regulations
       
9.3. Method of Executing Instruments
       
9.4. Claims Procedure
       
9.4.1. Initial Claim
       
9.4.2. Notice of Initial Adverse Determinations
       
9.4.3. Request for Review
       
9.4.4. Claim on Review
       
9.4.5. Notice of Adverse Determination for Claim on Review
       
9.5. Rules and Regulations
       
9.5.1. Adoption of Rules
       
9.5.2. Special Rules
       
9.5.3. Limitations and Exhaustion
       
 
       
SECTION 10. PLAN ADMINISTRATION
    30  
 
       
10.1. The Company
       
10.1.1. Officers
       
10.1.2. Chief Executive Officer
       
10.1.3. Board of Directors
       
10.2. Conflict of Interest
       
 
       
SECTION 11. CONSTRUCTION
    31  
 
       
11.1. ERISA Status
       
11.2. IRC Status
       

-iii-



--------------------------------------------------------------------------------



 



              Page  
11.3. Effect on Other Plans
       
11.4. Disqualification
       
11.5. Rules of Document Construction
       
11.6. References to Laws
       
11.7. Receipt of Documents
       
11.8. Effect on Director Status
       
11.9. Choice of Law
       
11.10. Delegation
       
11.11. Tax Withholding
       
11.12. Expenses
       
11.13. Service of Process
       
11.14. Spendthrift Provision
       
11.15. Certifications
       
11.16. Errors in Computations
       
 
       
APPENDIX A — THE “DEFERRED CASH PLAN”
    A-1  
 
       
APPENDIX B — THE “DEFERRED STOCK PLAN”
    B-1  

-iv-



--------------------------------------------------------------------------------



 



SUPERVALU INC.
DIRECTORS’ DEFERRED COMPENSATION PLAN
(2009 Restatement)
SECTION 1
INTRODUCTION AND DEFINITIONS
1.1. New Plan Established.
     1.1.1. Antecedents. Effective June 27, 1996, the Company created the
“SUPERVALU INC. DEFERRED COMPENSATION PLAN FOR NON-EMPLOYEE DIRECTORS” (the
“Deferred Cash Plan”) as a nonqualified, unfunded, elective deferred
compensation plan for the purpose of allowing eligible non employee directors of
the Company to defer the receipt of a portion of the remuneration which would
otherwise have been paid to them into unfunded, interest bearing, accounts for
payment to them in cash after they ceased performing services as a director. The
Company also heretofore created the “SUPERVALU INC. NON-EMPLOYEE DIRECTORS
DEFERRED STOCK PLAN” (the “Deferred Stock Plan”) as a nonqualified, unfunded,
deferred compensation plan for the purposes of (i) allowing the Company to make
conditional awards of notional Common Stock to eligible non employee directors
of the Company for payment to them in cash or in kind after they ceased to
perform services as directors, and (ii) allowing eligible non employee directors
of the Company to elect to defer the receipt of a portion of the remuneration
which would otherwise have been paid to them into notional Common Stock for
payment to them in cash or in kind after they ceased performing services as a
director. Each has been amended from time to time in various respects
     1.1.2. Merger, Continuation and Restatement. Effective as of December 31,
2008, the Deferred Cash Plan is merged with and into the Deferred Stock Plan.
Effective as of January 1, 2009, the resulting Plan is amended and restated in
this document. This Plan is continued for the purpose of (i) allowing eligible
non-employee directors of the Company to elect to defer the receipt of a portion
of the remuneration which would otherwise have been paid to them for their
services as directors into unfunded, interest bearing, notional accounts for
payment to them in cash after they cease performing services as a director, and
(ii) allowing eligible non-employee directors of the Company to elect to defer
the receipt of a portion of the remuneration which would otherwise have been
paid to them for their services as directors into unfunded, notional Common
Stock for payment to them in Common Stock after they cease performing services
as a director, and (iii) allowing the Company to make conditional awards of
unfunded, notional Common Stock to eligible non-employee directors of the
Company as compensation for their services as directors for payment to them in
Common Stock after they cease performing services as directors.

  (a)   Grandfathered Amounts. All amounts that were deferred under Deferred
Cash Plan and the Deferred Stock Plan with respect to periods before January 1,
2005, that have not been previously paid shall be held

 



--------------------------------------------------------------------------------



 



      and paid in accordance with the terms of the Appendix A and Appendix B to
this Plan Statement (and not pursuant to Sections 2 through 7 of this Plan
Statement). It is the Company’s express intention that, all such amounts
deferred and held under the Appendix A and Appendix B are “grandfathered” and,
therefore, not subject to the requirements of section 409A of the Code.     (b)
  Non Grandfathered Amounts. All amounts that were deferred under Deferred Cash
Plan and the Deferred Stock Plan with respect to periods after December 31,
2004, that have not been previously paid shall be held and paid in accordance
with the terms of this Plan (excluding the Appendix A and Appendix B to this
Plan Statement) and in conformity with section 409A of the Code.

1.2. Unfunded Obligation. The obligation of the Company to make payments under
this Plan constitutes only the unsecured (but legally enforceable) promise of
the Company to make such payments. No Participant shall have any lien, prior
claim or other security interest in any property of the Company. The Company
shall have no obligation to establish or maintain any fund, trust or account
(other than a bookkeeping account or reserve) for the purpose of funding or
paying the benefits promised under this Plan. If such a fund, trust or account
is established, the property therein shall remain the sole and exclusive
property of the Company. The Company shall be obligated to pay the benefits of
this Plan out of its general assets.
1.3. Definitions. When the following terms are used herein with initial capital
letters, they shall have the following meanings:
     1.3.1. Accounts — the separate bookkeeping accounts representing the
separate unfunded and unsecured general obligation of the Company established
with respect to each Participant and to which is credited the amounts specified
in Section 4, which shall vest or be forfeited as provided in Section 5 and from
which payments will be made pursuant to Section 6. The following Accounts will
be maintained under this Plan for Participants.

  (a)   Deferred Cash Account — the Account maintained for each Participant (in
U.S. dollars) to which are credited the deferrals, if any, made at the election
of each Participant pursuant to Section 3.1.1 or pursuant to comparable
provisions of prior plan documents and designated for notional investment in
interest bearing investments, together with increase thereon.     (b)   Deferred
Stock Account — the Account maintained for each Participant (in shares or share
equivalents) to which are credited

  (i)   the deferrals, if any, made at the election of each Participant pursuant
to Section 3.1.1 or pursuant to comparable provisions of

-2-



--------------------------------------------------------------------------------



 



      prior plan documents and designated for notional investment in Common
Stock, together with increase or decrease thereon, and     (ii)   the Deferred
Stock Retainer awards made by the Company pursuant to Section 4.1.2(b) or
pursuant to comparable provisions of prior plan documents and designated for
notional investment in Common Stock, together with increase or decrease thereon.

     1.3.2. Affiliate — a business entity which is affiliated in ownership with
the Company that treated as a single employer under the rules of section 414(b)
and (c) of the Code (applying an eighty percent common ownership standard).
     1.3.3. Annual Fees — the annual cash retainer, meeting fees and all other
cash compensation and remuneration (by whatever name called) payable to a
Participant for his or her services as a member of the Board of Directors
(excluding, however, stock option grants or amounts paid from this Plan or
predecessors of this Plan). For the purposes of this Plan, Annual Fees shall be
attributed to the period in which they are earned (that is, the period in which
the services are performed that result in the Annual Fees) and not to the period
in which they are paid.
     1.3.4. Beneficiary — a person designated by a Participant (or automatically
by operation of the Plan Statement) to receive all or a part of the
Participant’s Accounts in the event of the Participant’s death prior to full
payment thereof. A person so designated is not a Beneficiary until the death of
the Participant.
     1.3.5. Board of Directors — the board of directors of the Company.
     1.3.6. Change of Control — any of the following events:

  (a)   the acquisition by any individual, entity or group (within the meaning
of section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”)) (a “Person”) of beneficial ownership (within the
meaning of Rule 13d-3 promulgated under the Exchange Act) of 20% or more of
either (i) the then outstanding shares of common stock of the Company (the
“Outstanding Company Common Stock”) or (ii) the combined voting power of the
then outstanding voting securities of the Company entitled to vote generally in
the election of directors (the “Outstanding Company Voting Securities”);
provided, however, that for purposes of this subsection (a), the following
acquisition shall not constitute a Change of Control; (i) any acquisition
directly from the Company (ii) any acquisition by the Company, (iii) any
acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any corporation controlled by the Company or
(iv) any

-3-



--------------------------------------------------------------------------------



 



      acquisition by any corporation pursuant to a transaction which complies
with clauses (i), (ii) and (iii) of subsection (c) hereof, or     (b)  
individuals who, as of the date hereof, constitute the Board of Directors (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board of Directors; provided, however, than any individual becoming a director
subsequent to the date hereof whose election, or nomination for election by the
Company’s shareholders, was approved by a vote of at least a majority of the
directors then constituting the Incumbent Board shall be considered as though
such individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board of Directors; or    
(c)   approval by the shareholders of the Company of a reorganization, merger or
consolidation or sale or other disposition of all or substantially all of the
assets of the Company (a “Business Combination”), in each case, unless,
following such Business Combination, (i) all or substantially all of the
individuals and entities who were the beneficial owners, respectively, of the
Outstanding Company Common Stock and Outstanding Company Voting Securities
immediately prior to such Business Combination beneficially own, directly or
indirectly, more than 60% of, respectively, the then outstanding shares of
common stock and the combined voting power of the then outstanding voting
securities entitled to vote generally in the election of directors, as the case
may be, of the corporation resulting from such Business Combination (including,
without limitation, a corporation which as a result of such transaction owns the
Company or all or substantially all of the Company’s assets either directly or
through one or more subsidiaries) in substantially the same proportions as their
ownership, immediately prior to such Business Combination of the Outstanding
Company Common Stock and Outstanding Company Voting Securities, as the case may
be, (ii) no Person (excluding any employee benefit plan (or related trust) of
the Company or such corporation resulting from such Business Combination)
beneficially owns, directly or indirectly, 20% or more of, respectively, the
then outstanding shares of common stock of the corporation resulting from such
Business Combination or the combined voting power of the then outstanding voting
securities of such corporation except to the extent that such ownership existed
prior to the Business Combination and (iii) at least a majority of the members
of the board of directors of the corporation resulting from such Business
Combination were members of the Incumbent Board at the time of the

-4-



--------------------------------------------------------------------------------



 



      execution of the initial agreement, or of the action of the Board of
Directors, providing for such Business combination; or     (d)   approval by the
stockholders of the Company of a complete liquidation or dissolution of the
Company.

     1.3.7. Code — the Internal Revenue Code of 1986, as amended (including,
when the context requires, all regulations, interpretations and rulings issued
thereunder).
     1.3.8. Common Stock — the Company’s common stock, par value $1.00 per
share.
     1.3.9. Company — SUPERVALU INC., a Delaware corporation, or any successor
thereto.
     1.3.10. Deferred Stock Retainer — the annual award of compensatory shares
granted to members of the Board of Directors and automatically deferred into
this Plan (or comparable prior plans) as provided in Section 4.1.2(b).
     1.3.11. Director Affairs Committee — the Director Affairs Committee of the
Board of Directors including any successor to such Director Affairs Committee by
whatever name known.
     1.3.12. Enrollment Window — a period designated from time to time by the
Plan Administrator during which class year deferral elections and class year
payment elections can be received with respect to services performed in the
subsequent calendar year.
     1.3.13. Fair Market Value — the closing sale price per share of Common
Stock as reported on the consolidated tape of the New York Stock Exchange on the
relevant date or, if the New York Stock Exchange is closed on such day, then the
day closest to such date on which it was open.
     1.3.14. Interest Crediting Rate — a rate, determined once for each calendar
year, equal to the twelve-month rolling average of Moody’s Corporate Average
Bond Index for the twelve-month period ending in the month of October preceding
the first day of the calendar year as determined by the Plan Administrator.
Notwithstanding the foregoing, through December 31, 2008, the Interest Crediting
Rate and the rules for crediting interest on amounts deferred under the Deferred
Cash Plan during the years 2005, 2006, 2007 and 2008 and transferred to this
Plan pursuant to Section 1.1.2(b) shall be the rate in effect under the rules
and procedures of the Deferred Cash Plan.
     1.3.15. Participant — a non-employee director who becomes a Participant in
this Plan in accordance with the provisions of Section 2. An individual who has
become a Participant shall be considered to continue as a Participant in this
Plan until the earlier of (i) the date the Participant no longer has any Account
(that is, the Participant has received a payment of

-5-



--------------------------------------------------------------------------------



 



all of the Participant’s Accounts and/or all Accounts have been forfeited as
hereinafter provided), or (ii) the date of the Participant’s death.
     1.3.16. Plan — the nonqualified, deferred compensation program maintained
by Company established for the benefit of Participants eligible to participate
therein, as set forth in the Plan Statement. (As used herein, “Plan” does not
refer to the document pursuant to which this Plan is maintained. That document
is referred to herein as the “Plan Statement”). The Plan shall be referred to as
the “SUPERVALU INC. DEFERRED COMPENSATION PLAN FOR DIRECTORS.”
     1.3.17. Plan Administrator — the Company or, when affirmatively designated
by the Director Affairs Committee, some other person or committee.
     1.3.18. Plan Statement — this document entitled “SUPERVALU INC. DEFERRED
COMPENSATION PLAN FOR DIRECTORS (2009 Restatement)” as adopted by the Board of
Directors of the Company effective as of January 1, 2009, as the same may be
amended from time to time thereafter.
     1.3.19. Separation from Service — a complete severance of a Participant’s
relationship as a director of the Company and all Affiliates, if any, and as an
independent contractor of the Company and all Affiliates, if any, for any reason
other than death. A Participant may have a Separation from Service upon
resignation as a director even if the Participant then becomes an employee.
Separation from Service shall be construed to have a meaning consistent with the
term “separation from service” as used and defined in section 409A of the Code.
1.4. Prior Rules. Although this Plan Statement governs amounts deferred after
2004, it is recognized that this Plan Statement is being adopted in late 2008
and effective as of January 1, 2009, and that much relevant guidance under
section 409A of the Code was not published until April 2007. It is therefore
acknowledged and recognized that as a matter of practical necessity, many of the
good faith and reasonable rules and practices that were effectively in place
after 2004 and before this Plan Statement is adopted are not precisely those
reflected in this Plan Statement but were a good faith interpretations of
section 409A of the Code and the limited guidance published under section 409A
of the Code. It is not the intent of the Company in adopting this Plan Statement
that those rules and practices be questioned or that the Plan Administrator be
obligated to retroactively conform them to this Plan Statement absent some
conclusion that doing so is required as a matter of compliance with section 409A
of the Code or other law. The rules in this Plan Statement are intended to be
effective only as of January 1, 2009.

-6-



--------------------------------------------------------------------------------



 



SECTION 2
PARTICIPATION
An individual shall become a Participant in this Plan on the first day on which
the individual is a member of the Board of Directors and is not at the same time
an employee of the Company or any Affiliate. However, if the individual has
previously been a participant in any other nonqualified deferred compensation
plan sponsored by the Company or any Affiliate for the benefit of members of the
Board of Directors, the individual shall become a Participant in this Plan on
next succeeding January 1 on which the individual is a member of the Board of
Directors and is not at the same time an employee of the Company or any
Affiliate.

-7-



--------------------------------------------------------------------------------



 



SECTION 3
PARTICIPANT ELECTIONS
3.1. Class Year Elections. Subject to the provisions for subsequent changes in
class year payment elections, a Participant shall make a class year deferral
election or a class year payment election or both with respect to each calendar
year as follows.
     3.1.1. Class Year Deferral Elections. Each person who is or may become a
Participant for a calendar year may make a class year deferral election during
the Enrollment Window preceding that calendar year.

  (a)   Amount. The Participant may elect to defer the receipt of all or a
portion of the Participant’s Annual Fees attributable to services performed
during that calendar year. All amounts deferred shall be credited as provided in
Section 4.1.     (b)   Notional Investment. The class year deferral election
shall irrevocably designate the portion to be credited to the Deferred Cash
Account and the portion to be credited to the Deferred Stock Account.     (c)  
Default. If for any reason (including reasons beyond the control of the
Participant) a Participant does not clearly and timely make a class year
deferral election to defer Annual Fees, the Participant shall be deemed to have
elected not to defer any portion of the Annual Fees.

     3.1.2. Class Year Payment Elections. Each person who is or may become a
Participant for a calendar year may make a class year payment election during
the Enrollment Window for that calendar year to be effective with respect to
amounts attributable to that calendar year. Each class year payment election
shall designate the time and a form for the payment on a basis that is
consistent with Section 6.1.
     3.1.3. General Conditions. A class year deferral election and a class year
payment election shall be effective only if actually received by the Plan
Administrator during the Enrollment Window and may be modified at any time and
any number of times during the Enrollment Window. Except as expressly provided
below, the last such class year deferral election and class year payment
election actually received during the Enrollment Window shall be irrevocable as
of the end of the Enrollment Window. The class year deferral election and class
year payment election shall contain such information as the Plan Administrator
may require. The class year deferral election and class year payment election,
if any, shall be made in writing upon forms furnished by the Plan Administrator
and shall conform to such other procedural and substantive rules consistent with
the foregoing as the Plan Administrator shall establish. Class year deferral
elections and class year payment elections may be made electronically if and to
the extent the Plan Administrator determines from time to time.

-8-



--------------------------------------------------------------------------------



 



3.2. Election Upon Initial Participation. Notwithstanding the foregoing, in
accordance with rules that are both consistent with the principles in
Section 3.1 and the requirements of section 409A of the Code, the Plan
Administrator may permit persons who are about to become Participants for the
first time (and have never before been a participant in this Plan or any similar
plan for directors) to make a class year deferral election and class year
payment election, or both, at times other than during an Enrollment Window. The
Plan Administrator’s rules shall require at least the following.

  (a)   This initial election must be received before the date that an
individual first becomes a Participant.     (b)   This initial election shall be
effective for the remainder of the calendar year that includes the date the
election is made.     (c)   The initial election shall be irrevocable as of the
earlier of (i) the date it is accepted by the Plan Administrator, or (ii) the
last day before the date the individual becomes a Participant.

3.3. Subsequent Changes in Payment Elections. Notwithstanding the foregoing,
after the close of the Election Window for a calendar year, a Participant shall
be permitted to change a class year payment election that was affirmatively made
or made by default for that calendar year if such election change is made in the
manner prescribed by the Plan Administrator and if the following conditions are
satisfied.

  (a)   The change in class year payment election shall not take effect until
the date that is twelve (12) months after the date on which the Plan
Administrator receives the change.     (b)   If the Participant changes the form
of payment (e.g., from a lump sum to installments or from a series of
installments to a longer or a shorter series of installments), any payment that
is made or commenced on account of a Separation from Service or at a specified
date, shall be delayed until the date that is five (5) years after the date the
payment would otherwise have been made or commenced.     (c)   If the
Participant changes a specified date of payment, the election change (i) must be
received by the Plan Administrator at least twelve (12) months before the date
previously specified by the Participant, and (ii) the new specified date shall
be at least five (5) years after the date previously specified.

-9-



--------------------------------------------------------------------------------



 



SECTION 4
ACCOUNTS
4.1. Crediting to Accounts.

  4.1.1.   Deferred Cash Account.     (a)   Voluntary Deferrals. The Plan
Administrator shall credit to the Deferred Cash Account of each Participant, the
dollars, if any, of Annual Fees the Participant elected to defer into the
Deferred Cash Account pursuant to Section 3.1.1. Such amount shall be credited
as nearly as practicable as of the time or times when the Annual Fees would have
been paid to the Participant but for the election to defer.     (b)   Interest
Credit. In addition, the Deferred Cash Account shall be credited with interest
in accordance with rules established by the Plan Administrator at the Interest
Crediting Rate for that calendar year.     4.1.2.   Deferred Stock Accounts.    
(a)   Voluntary Deferrals. The Plan Administrator shall credit to the Deferred
Stock Account of each Participant who is a director of the Company, as a number
of shares, the number that is equal to

  (i)   one hundred ten percent (110%), multiplied by     (ii)   the dollars, if
any, of Annual Fees the Participant elected to defer into the Deferred Stock
Account pursuant to Section 3.1.1, divided by     (iii)   the Fair Market Value.

      Such number of shares shall be determined and shall be credited as of the
time or times when the Annual Fees would have been paid to the Participant but
for the election to defer.     (b)   Deferred Stock Retainer. Once each calendar
year, as of July 1 in that year, the Plan Administrator shall credit a Deferred
Stock Retainer to the Deferred Stock Account of each Participant who is then a
director of the Company, as a number of shares, the number that is equal to

  (i)   Such dollar amount as the Board of Directors may from time to time fix
for this purpose, divided by

-10-



--------------------------------------------------------------------------------



 



  (ii)   Fair Market Value.

  (c)   Dividend Equivalents. In addition, as of the date that any dividends are
paid on Common Stock, there shall be credited to the Deferred Stock Account, as
a number of shares, the number that is equal to (i) the number of shares held in
that Deferred Stock Account on the dividend record date, multiplied by (ii) the
dividend per share that is paid, divided by (iii) Fair Market Value.     (d)  
Source of Shares. The shares to be credited may be authorized but unissued
shares, treasury shares or shares acquired in the open market.

4.2. Other Adjustments.
     4.2.1. Taxes. The amount to be credited to each Account and the value of
each Account shall be reduced by the amount of federal, state and local income
tax and the amount of other taxes that are withheld or paid with respect to such
credits and Account, if any.
     4.2.2. Payments. Each Participant’s Account shall be reduced (or the
credits to the Account shall be reduced) by any amount paid to or with respect
to the Participant as of the date as of which the payment is made.
4.3. Multiple Sub-Accounts. To the extent the Plan Administrator determines that
it is necessary or useful to the administration of this Plan, the Plan
Administrator may cause multiple Deferred Cash Accounts and Deferred Stock
Accounts to be established for each Participant. To the extent the Plan
Administrator determines that it is necessary or useful to the administration of
Accounts under this Plan, the Plan Administrator shall adopt such other rules
and policies supplemental to and consistent with the express terms of this Plan
Statement as it believes appropriate.
4.4. Maximum Number of Shares.
     4.4.1. Limitation. Subject to adjustment as provided below, the maximum
number of shares of Common Stock that may be credited under this Plan (including
those credited under the “Supervalu Inc. Non-Employee Directors deferred Stock
Plan” before it was merged with and into this Plan), is five hundred thousand
(500,000) shares. To the extent that limitation would be exceeded, (i) the
Annual Fees the Participant elected to defer into the Deferred Stock Account
pursuant to Section 3.1.1 shall instead be deferred into the Deferred Cash
Account and (ii) the awards under Section 4.1.2(b) shall not be made.
     4.4.2. Recapitalization. If the Company shall at any time increase or
decrease the number of its outstanding shares of Common Stock or change in any
way the rights and privileges of such shares by means of the payment of a stock
dividend or any other payment upon such shares payable in Common Stock, or
through a stock split, subdivision, consolidation, combination,
reclassification, or recapitalization involving the Common Stock, then the
numbers,

-11-



--------------------------------------------------------------------------------



 



rights, and privileges of the shares credited under the Plan shall be increased,
decreased, or changed in like manner as if such shares had been issued and
outstanding, fully paid, and nonassessable at the time of such occurrence.

-12-



--------------------------------------------------------------------------------



 



SECTION 5
VESTING
5.1. Vesting. Except as elsewhere specifically provided, the Deferred Cash
Account and the Deferred Stock Account of each Participant shall be fully (100%)
vested and nonforfeitable at all times.
5.2. Forfeiture for Early Termination. If, after receiving a Deferred Stock
Retainer credit to the Deferred Stock Account pursuant to Section 4.1.2(b), the
Participant shall cease to serve on the Board of Directors prior to the
Company’s next annual meeting for any reason other than death or permanent
disability, then such Participant’s Deferred Stock Account shall be reduced by
the sum of (i) that number of shares which is equal to one-twelfth (1/12th) of
the shares awarded as of the prior July 1 for each full calendar month during
which the Participant did not serve as a director of the Company after that July
1 and before the next annual meeting, and (ii) any dividends credited on that
number of shares specified in (i) above during the period that the Participant
did not serve as a director of the Company.

-13-



--------------------------------------------------------------------------------



 



SECTION 6
PAYMENTS
6.1. Separation from Service Payments. Upon the occurrence of a Separation from
Service effective as to a Participant, the Plan Administrator shall cause the
Company to make or commence payment such Participant’s Deferred Cash Account and
Deferred Stock Account (reduced by the amount of any applicable payroll,
withholding and other taxes, if any) at the time and in the form designated by
the Participant in a class year payment election or subsequent payment election
as the case may be. The Plan Administrator may require that the Participant
complete various forms and furnish documentation to the Plan Administrator.
     6.1.1. Form of Payment. In each class year payment election, a Participant
may designate that payment of all amounts attributable to the calendar year for
which it is made shall be paid to the Participant, if then living, in one of the
following forms.

  (a)   Lump Sum. Payment may be made in a single lump sum.     (b)  
Installments. Payment may be made in fifteen (15) or fewer annual installments.

     6.1.2. Time of Payment. In each class year payment election, a Participant
may designate that payment shall be made (i.e., lump sum) or commenced (i.e.,
installments) to the Participant, if then living, under one of the following
rules.

  (a)   Specified Date. If the Participant’s class year payment election
designates that payment is to be made or commenced on a specified date, payment
shall be made or commenced during the month of January specified by the
Participant in the class year payment election.     (b)   Separation from
Service. If the Participant’s class year payment election designates that
payment is to be made on account of Separation from Service, payment shall be
made or commenced during the month of January in the calendar year following the
calendar year in which the Participant’s Separation from Service occurs.

     6.1.3. Default. If for any reason (including reasons beyond the control of
the Participant) the class year payment election is not clearly and timely made
to the contrary, it shall be deemed to have been an election that payment be
made in a single lump sum during the month of January in the calendar year
following the calendar year in which the Participant’s Separation from Service
occurs.

-14-



--------------------------------------------------------------------------------



 



6.2. Payment Upon Death. If any payment is due under this Plan after the death
of the Participant, it shall be paid to the Participant’s Beneficiary (and not
to the Participant’s estate or any other person) as follows.
     6.2.1. Continued Installments. If payment had commenced to the deceased
Participant before his or her death in annual installments as specified above
(i.e., the Participant had received at least one installment payment), payment
to the Beneficiary shall be made in a series of annual installments payable over
the remainder of the period.
     6.2.2. Lump Sum. In all other circumstances payment shall be made to the
Beneficiary in a single lump sum payment during the month of January in the
calendar year following the calendar year in which the Participant dies.
     6.2.3. Pending at Death.

  (a)   Participant’s Death. If, at the death of the Participant, any payment to
the Participant was due or otherwise pending but not actually paid, the amount
of such payment shall be included in the amount to be paid to the Beneficiary
(and shall not be paid to the Participant’s estate).     (b)   Beneficiary’s
Death. If a Beneficiary who is entitled to one or more payments dies before
receiving all payments, the remaining payments shall be paid to the
Beneficiary’s estate as nearly as practicable at the same time as they would
have been paid to the Beneficiary.

6.3. Installment Amounts. The amount of each annual installment shall be
determined by dividing the amount of the Account as of immediately preceding the
date the installment is to be paid by the number of remaining installment
payments to be made (including the payment being determined). A series of
installment payments shall at all times and for all purposes be treated as an
entitlement to a single payment.
6.4. Generally Applicable Rules. The rules of this Section 6.4 shall be
applicable to all payments from this Plan.
     6.4.1. Processing. The Plan Administrator may require that the Participant
and each Beneficiary complete various forms and furnish documentation to the
Plan Administrator. A failure to timely complete satisfy these requirements
shall result in a forfeiture of payments that would have been due if the
requirements had been satisfied in a timely manner.
     6.4.2. Code §162(m) Delay. Notwithstanding the forgoing, payment will be
delayed when the Company reasonably anticipates that the Company’s federal
income tax deduction with respect to such payment otherwise would be limited or
eliminated by application of section 162(m) of the Code. The payment shall
thereafter be made at the earliest date at which the Company reasonably
anticipates that the deduction of the payment of the amount will not be limited
or eliminated by application of section 162(m) of the Code.

-15-



--------------------------------------------------------------------------------



 



     6.4.3. Six-Month Delay. Notwithstanding the forgoing, no payment shall be
made to any Participant who is a specified employee on account of a Separation
from Service until at least six (6) months following that Participant’s
Separation from Service. On the first business day following the expiration of
that six (6) month period, all amounts, if any, that would have been paid during
that six (6) months shall be paid to the Participant (adjusted for any interest
accruing during that six-month delay) and thereafter all payments shall be made
as if there had been no such delay.

  (a)   Specified Employee. This Section 6.4.3 shall only apply to a Participant
who is who is a specified employee (as that term is defined in section 409A of
the Code) if the stock of any of the Company or an Affiliate is publicly traded
on an established securities market or otherwise.     (b)   Identification
Rules. Specified employees shall be identified (x) on a basis consistent with
regulations issued under section 409A, and (y) as required by regulations issued
under section 409A, on a basis consistently applied to all plans, programs,
contracts, etc. maintained by the Employer that are subject to section 409A. A
Participant’s status as a specified employee shall be determined once each
December 31 based on the facts existing during the year ending on that date. If
a Participant is determined to be a specified employee on that date, the
Participant shall be treated as a specified employee for the year beginning the
following April 1 (and ending on the next succeeding March 31). The six month
delay shall apply to that Participant if that Participant’s Separation from
Service occurs during that April 1 to March 31 year.

     6.4.4. No Spousal Rights. No spouse or surviving spouse of a Participant
and no person designated to be a Beneficiary shall have any rights or interest
in the benefits credited under this Plan including, but not limited to, the
right to be the sole Beneficiary or to consent to the designation of
Beneficiaries (or the changing of designated Beneficiaries) by the Participant.
No spouse, former spouse, Beneficiary or other person shall have any right to
participate in any Participant’s designation of a time and form of payment.
     6.4.5. Facility of Payment. In case of the legal disability, including
minority, of an individual entitled to receive any payment under this Plan,
payment shall be made, if the Plan Administrator shall be advised of the
existence of such condition:

  (a)   to the duly appointed guardian, conservator or other legal
representative of such individual, or     (b)   to a person or institution
entrusted with the care or maintenance of the incompetent or disabled
Participant or Beneficiary, provided such person or institution has satisfied
the Plan Administrator that the payment will be

-16-



--------------------------------------------------------------------------------



 



      used for the best interest and assist in the care of such individual, and
provided further, that no prior claim for said payment has been made by a duly
appointed guardian, conservator or other legal representative of such
individual.

Any payment made in accordance with the foregoing provisions of this Section
shall constitute a complete discharge of any liability or obligation of Plan and
the Company therefore.
     6.4.6. Payments in Cash and in Common Stock. All transactions in the
Deferred Cash Account shall be recorded in U.S. dollars and all payments shall
be made in U.S. dollars. Transactions in the Deferred Stock Account shall be
recorded in U.S. dollars (and U.S. dollars in lieu of fractions shares) and all
payments from the Deferred Stock Account shall be made in shares of Common Stock
(and U.S. dollars in lieu of any fractional shares).
     6.4.7. No Other Payment Events. Payment shall not be made or accelerated
upon of change of control, unforeseeable emergency or disability. Payment shall
not be made at a specified date or dates.
6.5. Designation of Beneficiaries.
     6.5.1. Right to Designate. Each Participant may designate, upon forms to be
furnished by and filed with the Plan Administrator, one or more primary
Beneficiaries or alternative Beneficiaries to receive all or a specified part of
such Participant’s Account in the event of such Participant’s death. The
Participant may change or revoke any such designation from time to time without
notice to or consent from any spouse, Beneficiary or any other person. No such
designation, change or revocation shall be effective unless executed by the
Participant and received by the Plan Administrator during the Participant’s
lifetime. The Plan Administrator may establish rules for the use of electronic
signatures.
     6.5.2. Failure of Designation. If a Participant:

  (a)   fails to designate a Beneficiary,     (b)   designates a Beneficiary and
thereafter revokes such designation without naming another Beneficiary, or    
(c)   designates one or more Beneficiaries and all such Beneficiaries so
designated fail to survive the Participant,

such Participant’s Account, or the part thereof as to which such Participant’s
designation fails, as the case may be, shall be payable to the first class of
the following classes of automatic Beneficiaries with a member surviving the
Participant and (except in the case of surviving issue) in equal shares if there
is more than one member in such class surviving the Participant:

-17-



--------------------------------------------------------------------------------



 



Participant’s surviving spouse
Participant’s surviving issue per stirpes and not per capita
Participant’s surviving parents
Participant’s surviving brothers and sisters
Representative of Participant’s estate.
     6.5.3. Disclaimers by Beneficiaries. A Beneficiary entitled to a payment of
all or a portion of a deceased Participant’s Account may disclaim an interest
therein subject to the following requirements. To be eligible to disclaim, a
Beneficiary must be a natural person, must not have received a payment of all or
any portion of the Account at the time such disclaimer is executed and
delivered, and must have attained at least age twenty-one (21) years as of the
date of the Participant’s death. Any disclaimer must be in writing and must be
executed personally by the Beneficiary before a notary public. A disclaimer
shall state that the Beneficiary’s entire interest in the undistributed Account
is disclaimed or shall specify what portion thereof is disclaimed. To be
effective, an original executed copy of the disclaimer must be both executed and
actually delivered to the Plan Administrator after the date of the Participant’s
death but not later than nine (9) months after the date of the Participant’s
death. A disclaimer shall be irrevocable when delivered to the Plan
Administrator. A disclaimer shall be considered to be delivered to the Plan
Administrator only when actually received by the Plan Administrator. The Plan
Administrator shall be the sole judge of the content, interpretation and
validity of a purported disclaimer. Upon the filing of a valid disclaimer, the
Beneficiary shall be considered not to have survived the Participant as to the
interest disclaimed. A disclaimer by a Beneficiary shall not be considered to be
a transfer of an interest in violation of the provisions of Section 10.15 and
shall not be considered to be an assignment or alienation of benefits in
violation of federal law prohibiting the assignment or alienation of benefits
under this Plan. No other form of attempted disclaimer shall be recognized by
the Plan Administrator.
     6.5.4. Definitions. When used herein and, unless the Participant has
otherwise specified in the Participant’s Beneficiary designation, when used in a
Beneficiary designation, the following definitions and rules shall be applied.

  (a)   “Issue” means all persons who are lineal descendants of the person whose
issue are referred to, subject to the following:

  (i)   a legally adopted child and the adopted child’s lineal descendants
always shall be lineal descendants of each adoptive parent (and of each adoptive
parent’s lineal ancestors);     (ii)   a legally adopted child and the adopted
child’s lineal descendants never shall be lineal descendants of any former
parent whose parental rights were terminated by the adoption (or of that former
parent’s lineal ancestors); except that if, after a child’s parent has died, the
child is legally adopted by a stepparent who is the spouse of the child’s
surviving parent, the child and the child’s lineal

-18-



--------------------------------------------------------------------------------



 



      descendants shall remain lineal descendants of the deceased parent (and
the deceased parent’s lineal ancestors);     (iii)   if the person (or a lineal
descendant of the person) whose issue are referred to is the parent of a child
(or is treated as such under applicable law) but never received the child into
that parent’s home and never openly held out the child as that parent’s child
(unless doing so was precluded solely by death), then neither the child nor the
child’s lineal descendants shall be issue of the person.

  (b)   “Child” means an issue of the first generation;     (c)   “Per stirpes”
means in equal shares among living children of the person whose issue are
referred to and the issue (taken collectively) of each deceased child of such
person, with such issue taking by right of representation of such deceased
child; and     (d)   “Survive” and “surviving” mean living after the death of
the Participant.

     6.5.5. Special Rules. Unless the Participant has otherwise specified in the
Participant’s Beneficiary designation, the following rules shall apply:

  (a)   If there is not sufficient evidence that a Beneficiary was living at the
time of the death of the Participant, it shall be deemed that the Beneficiary
was not living at the time of the death of the Participant.     (b)   The
automatic Beneficiaries specified in Section 6.5.2 and the Beneficiaries
designated by the Participant shall become fixed at the time of the
Participant’s death so that, if a Beneficiary survives the Participant but dies
before the receipt of all payments due such Beneficiary hereunder, such
remaining payments shall be payable to the representative of such Beneficiary’s
estate.     (c)   If the Participant designates as a Beneficiary the person who
is the Participant’s spouse on the date of the designation, either by name or by
relationship, or both, the dissolution, annulment or other legal termination of
the marriage between the Participant and such person shall automatically revoke
such designation. The foregoing shall not prevent the Participant from
designating a former spouse as a Beneficiary on a form that is both executed by
the Participant and received by the Plan Administrator (i) after the date of the
legal termination of the marriage between the Participant and such former spouse
and (ii) during the Participant’s lifetime.

-19-



--------------------------------------------------------------------------------



 



  (d)   Any designation of a nonspouse Beneficiary by name that is accompanied
by a description of relationship to the Participant shall be given effect
without regard to whether the relationship to the Participant exists either then
or at the Participant’s death.     (e)   Any designation of a Beneficiary only
by statement of relationship to the Participant shall be effective only to
designate the person or persons standing in such relationship to the Participant
at the Participant’s death.     (f)   A Beneficiary designation is permanently
void if it either is executed or is filed by a Participant who, at the time of
such execution or filing, is then a minor under the law of the state of the
Participant’s legal residence.     (g)   The Plan Administrator shall be the
sole judge of the content, interpretation and validity of a purported
Beneficiary designation.

-20-



--------------------------------------------------------------------------------



 



SECTION 7
FUNDING OF PLAN
7.1. Hedging Investments. If the Company elects to finance all or a portion of
the Company’s costs in connection with this Plan through the purchase of life
insurance or other investments, the Participant agrees, as a condition of
participation in this Plan, to cooperate with the Plan Administrator in the
purchase of such investment to any extent reasonably required by the Plan
Administrator and relinquishes any claim the Participant or a Beneficiary might
have to the proceeds of any such investment or any other rights or interests in
such investment. If a Participant fails or refuses to cooperate, then
notwithstanding any other provision of this Plan the Plan Administrator shall
immediately and irrevocably terminate and forfeit the Participant’s entitlement
to benefits under this Plan.
7.2. Corporate Obligation. Neither the Company, nor the Director Affairs
Committee, the Plan Administrator nor any of their directors, officers, agents
or directors in any way secure or guarantee the payment of any benefit or amount
which may become due and payable hereunder to or with respect to any
Participant. Each person entitled or claiming to be entitled at any time to any
benefit hereunder shall look solely to the assets of the Company for such
payments as an unsecured general creditor. If, or to the extent that, Accounts
have been paid to or with respect to a present or former Participant and that
payment purports to be the payment of a benefit hereunder, such former
Participant or other person or persons, as the case may be, shall have no
further right or interest in the other assets of the Company in connection with
this Plan. No person shall be under any liability or responsibility for failure
to effect any of the objectives or purposes of this Plan by reason of the
insolvency of the Company.

-21-



--------------------------------------------------------------------------------



 



SECTION 8
AMENDMENT AND TERMINATION
8.1. Amendment and Termination.
     8.1.1. Before a Change of Control. Prior to the occurrence of a Change of
Control, the Director Affairs Committee may unilaterally amend the Plan
Statement prospectively, retroactively or both, at any time and for any reason
deemed sufficient by it without notice to any person affected by this Plan and
may likewise terminate this Plan both with regard to persons then receiving
benefits and persons expecting to receive benefits in the future; provided,
however, that:

  (a)   the benefit, if any, payable to or with respect to a Participant who has
had a Separation from Service as of the effective date of such amendment or the
effective date of such termination shall not be, without the written consent of
the Participant, diminished or delayed by such amendment or termination, and    
(b)   the benefit, if any, payable to or with respect to each other Participant
determined as if such Participant had a Separation from Service on the effective
date of such amendment or the effective date of such termination shall not be,
without the written consent of the Participant, diminished or delayed by such
amendment or termination.

     8.1.2. After a Change of Control.

  (a)   Existing Participants. After the occurrence of a Change of Control, the
Director Affairs Committee may only amend the Plan Statement or terminate this
Plan as applied to Participants who are Participants on the date of the Change
of Control if:

  (i)   all benefits payable to or with respect to persons who were Participants
as of the Change of Control (including benefits earned before and benefits
earned after the Change of Control) have been paid in full, or     (ii)   eighty
percent (80%) of all the Participants determined as of the date of the Change of
Control give knowing and voluntary written consent to such amendment or
termination.

  (b)   New Participants. After the occurrence of a Change of Control, as
applied to Participants who are not Participants on the date of the Change of
Control, the Director Affairs Committee may unilaterally amend the

-22-



--------------------------------------------------------------------------------



 



      Plan Statement prospectively, retroactively or both, at any time and for
any reason deemed sufficient by it without notice to any person affected by this
Plan and may likewise terminate this Plan.

8.2. No Oral Amendments. No modification of the terms of the Plan Statement or
termination of this Plan shall be effective unless it is in writing and signed
on behalf of the Director Affairs Committee by a person authorized to execute
such writing. No oral representation concerning the interpretation or effect of
the Plan Statement shall be effective to amend the Plan Statement.
8.3. Plan Binding on Successors. The Company will require any successor (whether
direct or indirect, by purchase, merger, consolidation or otherwise to all or
substantially all of the business and/or assets of the Company), by agreement,
to expressly assume and agree to perform this Plan in the same manner and to the
same extent that the Company would be required to perform it if no such
succession had taken place.

-23-



--------------------------------------------------------------------------------



 



SECTION 9
DETERMINATIONS — RULES AND REGULATIONS
9.1. Determinations. The Plan Administrator shall make such determinations as
may be required from time to time in the administration of this Plan. The Plan
Administrator shall have the discretionary authority and responsibility to
interpret and construe the Plan Statement and to determine all factual and legal
questions under this Plan, including but not limited to the entitlement of
Participants and Beneficiaries, and the amounts of their respective interests.
Each interested party may act and rely upon all information reported to them
hereunder and need not inquire into the accuracy thereof, nor be charged with
any notice to the contrary.
9.2. Rules and Regulations. Any rule not in conflict or at variance with the
provisions hereof may be adopted by the Plan Administrator.
9.3. Method of Executing Instruments. Information to be supplied or written
notices to be made or consents to be given by the Company, the Director Affairs
Committee, the Plan Administrator or any other person pursuant to any provision
of the Plan Statement may be signed in the name of the Company, the Director
Affairs Committee, the Plan Administrator or any other person by any officer or
other person who has been authorized to make such certification or to give such
notices or consents.
9.4. Claims Procedure. Until modified by the Director Affairs Committee, the
claim and review procedures set forth in this Section shall be the mandatory
claim and review procedures for the resolution of disputes and disposition of
claims filed under the Plan. Any application for a payment or withdrawal shall
be considered as a claim for the purposes of this Section.
     9.4.1. Initial Claim. An individual may, subject to any applicable
deadline, file with the Director Affairs Committee a written claim for benefits
under the Plan in a form and manner prescribed by the Director Affairs
Committee.

  (a)   If the claim is denied in whole or in part, the Director Affairs
Committee shall notify the claimant of the adverse benefit determination within
ninety (90) days after receipt of the claim.     (b)   The ninety (90) day
period for making the claim determination may be extended for ninety (90) days
if the Director Affairs Committee determines that special circumstances require
an extension of time for determination of the claim, provided that the Director
Affairs Committee notifies the claimant, prior to the expiration of the initial
ninety (90) day period, of the special circumstances requiring an extension and
the date by which a claim determination is expected to be made.

-24-



--------------------------------------------------------------------------------



 



     9.4.2. Notice of Initial Adverse Determination. A notice of an adverse
determination shall set forth in a manner calculated to be understood by the
claimant:

  (a)   the specific reasons for the adverse determination;     (b)   references
to the specific provisions of the Plan Statement (or other applicable Plan
document) on which the adverse determination is based;     (c)   a description
of any additional material or information necessary to perfect the claim and an
explanation of why such material or information is necessary; and     (d)   a
description of the claim and review procedures, including the time limits
applicable to such procedure.

     9.4.3. Request for Review. Within sixty (60) days after receipt of an
initial adverse benefit determination notice, the claimant may file with the
Director Affairs Committee a written request for a review of the adverse
determination and may, in connection therewith submit written comments,
documents, records and other information relating to the claim benefits. Any
request for review of the initial adverse determination not filed within sixty
(60) days after receipt of the initial adverse determination notice shall be
untimely.
     9.4.4. Claim on Review. If the claim, upon review, is denied in whole or in
part, the Director Affairs Committee shall notify the claimant of the adverse
benefit determination within sixty (60) days after receipt of such a request for
review.

  (a)   The sixty (60) day period for deciding the claim on review may be
extended for sixty (60) days if the Director Affairs Committee determines that
special circumstances require an extension of time for determination of the
claim, provided that the Director Affairs Committee notifies the claimant, prior
to the expiration of the initial sixty (60) day period, of the special
circumstances requiring an extension and the date by which a claim determination
is expected to be made.     (b)   In the event that the time period is extended
due to a claimant’s failure to submit information necessary to decide a claim on
review, the claimant shall have sixty (60) days within which to provide the
necessary information and the period for making the claim determination on
review shall be tolled from the date on which the notification of the extension
is sent to the claimant until the date on which the claimant responds to the
request for additional information or, if earlier, the expiration of sixty
(60) days.     (c)   The Director Affairs Committee’s review of a denied claim
shall take into account all comments, documents, records, and other information

-25-



--------------------------------------------------------------------------------



 



      submitted by the claimant relating to the claim, without regard to whether
such information was submitted or considered in the initial benefit
determination.

     9.4.5. Notice of Adverse Determination for Claim on Review. A notice of an
adverse determination for a claim on review shall set forth in a manner
calculated to be understood by the claimant:

  (a)   the specific reasons for the denial;     (b)   references to the
specific provisions of the Plan Statement (or other applicable Plan document) on
which the adverse determination is based;     (c)   a statement that the
claimant is entitled to receive, upon request and free of charge, reasonable
access to, and copies of, all documents, records, and other information relevant
to the claimant’s claim for benefits; and     (d)   a statement describing any
voluntary appeal procedures offered by the Plan and the claimant’s right to
obtain information about such procedures.

9.5. Rules and Regulations.
     9.5.1. Adoption of Rules. Any rule not in conflict or at variance with the
provisions hereof may be adopted by the Director Affairs Committee.
     9.5.2. Specific Rules.

  (a)   No inquiry or question shall be deemed to be a claim or a request for a
review of a denied claim unless made in accordance with the established claim
procedures. The Director Affairs Committee may require that any claim for
benefits and any request for a review of a denied claim be filed on forms to be
furnished by the Director Affairs Committee upon request.     (b)   All
decisions on claims and on requests for a review of denied claims shall be made
by the Director Affairs Committee unless delegated in which case references in
this Section 9 to the Director Affairs Committee shall be treated as references
to the Director Affairs Committee’s delegate. Such delegation may be implied or
inferred. If the Director Affairs Committee does delegate the decision, all
references to the Director Affairs Committee in Section 9 shall be treated as
references to the Director Affairs Committee’s delegate.     (c)   Claimants may
be represented by a lawyer or other representative at their own expense, but the
Director Affairs Committee reserves the right to require the claimant to furnish
written authorization and establish

-26-



--------------------------------------------------------------------------------



 



      reasonable procedures for determining whether an individual has been
authorized to act on behalf of a claimant. A claimant’s representative shall be
entitled to copies of all notices given to the claimant.     (d)   The decision
of the Director Affairs Committee on a claim and on a request for a review of a
denied claim may be provided to the claimant in electronic form instead of in
writing at the discretion of the Director Affairs Committee.     (e)   In
connection with the review of a denied claim, the claimant or the claimant’s
representative shall be provided, upon request and free of charge, reasonable
access to, and copies of, all documents, records, and other information relevant
to the claimant’s claim for benefits.     (f)   The time period within which a
benefit determination will be made shall begin to run at the time a claim or
request for review is filed in accordance with the claims procedures, without
regard to whether all the information necessary to make a benefit determination
accompanies the filing.     (g)   The claims and review procedures shall be
administered with appropriate safeguards so that benefit claim determinations
are made in accordance with governing plan documents and, where appropriate, the
plan provisions have been applied consistently with respect to similarly
situated claimants.     (h)   For the purpose of this Section, a document,
record, or other information shall be considered “relevant” if such document,
record, or other information: (i) was relied upon in making the benefit
determination; (ii) was submitted, considered, or generated in the course of
making the benefit determination, without regard to whether such document,
record, or other information was relied upon in making the benefit
determination; (iii) demonstrates compliance with the administration processes
and safeguards designed to ensure that the benefit claim determination was made
in accordance with governing plan documents and that, where appropriate, the
Plan provisions have been applied consistently with respect to similarly
situated claimants; and (iv) constitutes a statement of policy or guidance with
respect to the Plan concerning the denied treatment option or benefit for the
claimant’s diagnosis, without regard to whether such advice or statement was
relied upon in making the benefit determination.     (i)   The Director Affairs
Committee may, in its discretion, rely on any applicable statute of limitation
or deadline as a basis for denial of any claim.

-27-



--------------------------------------------------------------------------------



 



     9.5.3. Limitations and Exhaustion.

  (a)   No claim shall be considered under these administrative procedures
unless it is filed with the Director Affairs Committee within two (2) years
after the Participant knew (or reasonably should have known) of the general
nature of the dispute giving rise to the claim. Every untimely claim shall be
denied by the Director Affairs Committee without regard to the merits of the
claim.     (b)   No suit may be brought by or on behalf of any Participant or
Beneficiary on any matter pertaining to this Plan unless the action is commenced
in the proper forum before the earlier of:

  (i)   three (3) years after the Participant knew (or reasonably should have
known) of the general nature of the dispute giving rise to the action, or    
(ii)   sixty (60) days after the Participant has exhausted these administrative
procedures.

  (c)   These administrative procedures are the exclusive means for resolving
any dispute arising under this Plan insofar as the dispute pertains to any
matter that arose more than one hundred twenty (120) days before a Change of
Control. As to such matters:

  (i)   no Participant or Beneficiary shall be permitted to litigate any such
matter unless a timely claim has been filed under these administrative
procedures and these administrative procedures have been exhausted; and     (ii)
  determinations by the Director Affairs Committee (including determinations as
to whether the claim was timely filed) shall be afforded the maximum deference
permitted by law.

  (d)   These administrative procedures are not exclusive insofar as they
pertain to any matter that arose after the Change of Control or within the one
hundred twenty (120) days before the Change of Control. As to such matters:

  (i)   a Participant shall not be required to exhaust these administrative
remedies;     (ii)   if there is litigation regarding the benefits payable to or
with respect to a Participant, notwithstanding Section 9.1, determinations by
the Director Affairs Committee (including

-28-



--------------------------------------------------------------------------------



 



      determinations regarding when any matter arose) shall not be afforded any
deference and the matter shall be heard de novo; and     (iii)   if a
Participant successfully litigates, in whole or in part, any claim for benefits
under this Plan, the court shall award reasonable attorney’s fees and costs of
the action to the Participant.

  (e)   For the purpose of applying the deadlines to file a claim or a legal
action, knowledge of all facts that a Participant knew or reasonably should have
known shall be imputed to every claimant who is or claims to be a Beneficiary of
the Participant or otherwise claims to derive an entitlement by reference to the
Participant for the purpose of applying the previously specified periods.    
(f)   All litigation in any way related to the Plan (including but not limited
to any and all claims) must be filed in a court of competent jurisdiction within
the State of Minnesota.

-29-



--------------------------------------------------------------------------------



 



SECTION 10
PLAN ADMINISTRATION
10.1. The Company.
     10.1.1. Officers. Except as hereinafter provided, functions generally
assigned to the Company and functions generally assigned to the Plan
Administrator shall be discharged by its principal human resources officer of
the Company unless delegated and allocated as provided herein.
     10.1.2. Chief Executive Officer. Except as hereinafter provided, the Chief
Executive Officer of the Company may delegate or redelegate and allocate and
reallocate to one or more persons or to a committee of persons jointly or
severally, and whether or not such persons are directors, officers or directors,
such functions assigned to the Company generally hereunder as the Chief
Executive Officer may from time to time deem advisable.
     10.1.3. Board of Directors. Notwithstanding the foregoing, the Board of
Directors shall have the exclusive authority, which may not be delegated, to
amend the Plan Statement and to terminate this Plan.
10.2. Conflict of Interest. If any individual to whom authority has been
delegated or redelegated hereunder shall also be a Participant in this Plan,
such Participant shall have no authority with respect to any matter specially
affecting such Participant’s individual interest hereunder or the interest of a
person superior to him or her in the organization (as distinguished from the
interests of all Participants and Beneficiaries or a broad class of Participants
and Beneficiaries), all such authority being reserved exclusively to other
individuals as the case may be, to the exclusion of such Participant, and such
Participant shall act only in such Participant’s individual capacity in
connection with any such matter.

-30-



--------------------------------------------------------------------------------



 



SECTION 11
CONSTRUCTION
11.1. ERISA Status. This Plan is adopted with the understanding that it is an
unfunded plan maintained exclusively for the purpose of providing deferred
compensation for persons none of whom are employees. Because this Plan does not
benefit any employee, this Plan is not subject to Employee Retirement Income
Security Act of 1974, as amended. Each provision shall be interpreted and
administered accordingly.
11.2. IRC Status. This Plan is intended to be a nonqualified deferred
compensation arrangement. The rules of section 401(a) et. seq. of the Code shall
not apply to this Plan. This Plan is intended to comply with the requirements of
section 409A of the Code insofar as it relates to amounts subject to section
409A and this Plan Statement shall be construed and administered accordingly. It
is expressly intended that for purposes of section 409A of the Code this Plan be
considered two account balance plans. The first consists of amounts deferred at
the election of the Participant (i.e., amounts attributable to the voluntary
deferrals into the Deferred Cash Account and/or the Deferred Stock Account). The
second consists of amounts deferred at the election of the Company (i.e.,
amounts attributable to Deferred Stock Retainer awards into the Deferred Stock
Account). Neither the Company nor any of its officers, directors, agents or
affiliates shall be obligated, directly or indirectly, to any Participant or any
other person for any taxes, penalties, interest or like amounts that may be
imposed on the Participant or other person on account of any amounts due or paid
under this Plan or on account of any failure to comply with any of such Code
sections.
11.3. Effect on Other Plans. This Plan shall not alter, enlarge or diminish any
person’s employment rights or obligations or rights or obligations under any
other qualified or nonqualified plan without regard to whether it is subject to
section 409A of the Code. It is specifically contemplated that such other plans
will, from time to time, be amended and terminated. Nothing in this Plan
Statement shall be interpreted or relied upon as a basis to amend, modify,
accelerate or defer, or otherwise change any credits to or payments that may be
due from any other deferred compensation plan subject to section 409A of the
Code.
11.4. Disqualification. Notwithstanding any other provision of the Plan
Statement or any election or designation made under this Plan, any individual
who feloniously and intentionally kills a Participant or Beneficiary shall be
deemed for all purposes of this Plan and all elections and designations made
under this Plan to have died before such Participant or Beneficiary. A final
judgment of conviction of felonious and intentional killing is conclusive for
this purpose. In the absence of a conviction of felonious and intentional
killing, the Plan Administrator shall determine whether the killing was
felonious and intentional for this purpose.

-31-



--------------------------------------------------------------------------------



 



11.5.   Rules of Document Construction.

  (a)   Birthdays and Age. An individual shall be considered to have attained a
given age on such individual’s birthday for that age (and not on the day
before). The anniversary of any event (e.g., a birthday) occurring on
February 29 in a leap year shall be considered to have occurred on February 28
in each year that is not a leap year.     (b)   Plurals and Gender. Whenever
appropriate, words used herein in the singular may be read in the plural, or
words used herein in the plural may be read in the singular; the masculine may
include the feminine; and the words “hereof,” “herein” or “hereunder” or other
similar compounds of the word “here” shall mean and refer to the entire Plan
Statement and not to any particular paragraph or Section of the Plan Statement
unless the context clearly indicates to the contrary.     (c)   Titles. The
titles given to the various Sections of the Plan Statement are inserted for
convenience of reference only and are not part of the Plan Statement, and they
shall not be considered in determining the purpose, meaning or intent of any
provision hereof.     (d)   Nonduplication. Notwithstanding any thing apparently
to the contrary contained in the Plan Statement, the Plan Statement shall be
construed and administered to prevent the duplication of benefits provided under
this Plan and any other qualified or nonqualified plan maintained in whole or in
part by the Company.

11.6. References to Laws. Any reference in the Plan Statement to a statute or
regulation shall be considered also to mean and refer to any subsequent
amendment or replacement of that statute or regulation unless, under the
circumstances, it would be inappropriate to do so. The terms “spouse,”
“nonspouse,” “married,” “surviving spouse,” and other similar terms shall be
construed, interpreted and applied on a basis consistent with the federal
statute known as the Defense of Marriage Act.
11.7. Receipt of Documents. If a form or document must be filed with or received
by the Plan Administrator or other person (the “appropriate entity”), it must be
actually received by the appropriate entity to be effective. The determination
of whether or when a form or document has been received by the appropriate
entity shall be made by the Plan Administrator on the basis of what documents
are acknowledged by the appropriate entity to be in its actual possession
without regard to a “mailbox rule” or similar rule of evidence. The absence of a
document in the appropriate entity’s records and files shall be conclusive and
binding proof that the document was not received by the appropriate entity.

-32-



--------------------------------------------------------------------------------



 



11.8. Effect on Director Status. Neither the terms of the Plan Statement nor the
benefits under this Plan nor the continuance thereof shall be a term of the
engagement of any director. The Company shall not be obliged to continue this
Plan. The terms of this Plan shall not give any director the right to be
retained in the service of the Company. This Plan is not and shall not be deemed
to constitute a contract of employment between the Company and any director or
other person, nor shall anything herein contained be deemed to give any director
or other person any right to be retained in the Company’s employ or in any way
limit or restrict the Company’s right or power to discharge any director or
other person at any time and to treat him without regard to the effect which
such treatment might have upon him as a Participant in this Plan.
11.9. Choice of Law. Except to the extent that federal law is controlling, this
Plan Statement be construed and enforced in accordance with the laws of the
State of Minnesota (without regard to conflict of laws principles).
11.10. Delegation. No person shall be liable for an act or omission of another
person with regard to a responsibility that has been allocated to or delegated
to such other person pursuant to the terms of the Plan Statement or pursuant to
procedures set forth in the Plan Statement. Whenever any authority, function or
responsibility is delegated from one person to another, the discretion possessed
by the person making the delegation shall be fully assigned to the person
receiving the delegation unless a contrary intention is clearly expressed in the
delegation.
11.11. Tax Withholding. The Company (or any other person legally obligated to do
so) shall withhold the amount of any federal, state or local income tax, payroll
tax or other tax required to be withheld under applicable law with respect to
any amount payable under this Plan. All benefits otherwise due hereunder shall
be reduced by the amount to be withheld.
11.12. Expenses. All expenses of administering the benefits due under this Plan
shall be borne by the Company. The Accounts of Participants shall not be charged
for those expenses.
11.13. Service of Process. In the absence of any designation to the contrary by
the Plan Administrator, the Secretary of the Plan Administrator is designated as
the appropriate and exclusive agent for the receipt of service of process
directed to this Plan in any legal proceeding, including arbitration, involving
this Plan.
11.14. Spendthrift Provision. No Participant or Beneficiary shall have any
interest in any Account which can be transferred nor shall any Participant or
Beneficiary have any power to anticipate, alienate, dispose of, pledge or
encumber the same while in the possession or control of the Company. The Plan
Administrator shall not recognize any such effort to convey any interest under
this Plan. No benefit payable under this Plan shall be subject to attachment,
garnishment, execution following judgment or other legal process before actual
payment to such person.
The power to designate Beneficiaries to receive the Account of a Participant in
the event of such Participant’s death shall not permit or be construed to permit
such power or right to be exercised

-33-



--------------------------------------------------------------------------------



 



by the Participant so as thereby to anticipate, pledge, mortgage or encumber
such Participant’s Account or any part thereof, and any attempt of a Participant
so to exercise said power in violation of this provision shall be of no force
and effect and shall be disregarded by the Company.
This section shall not prevent the Plan Administrator from exercising, in its
discretion, any of the applicable powers and options granted to it upon the
occurrence of a Separation from Service, as such powers may be conferred upon it
by any applicable provision hereof.
11.15. Certifications. Information to be supplied or written notices to be made
or consents to be given by the Plan Administrator pursuant to any provision of
this Plan may be signed in the name of the Plan Administrator by any officer who
has been authorized to make such certification or to give such notices or
consents.
11.16. Errors in Computations. Participants shall be obligated to furnish such
information (including but not limited to current mailing addresses, social
security numbers, marital status, dates of birth and the like) as the Plan
Administrator may from time to time require for the effective and efficient
administration of this Plan. The Plan Administrator shall not be liable or
responsible for any error in the computation of any benefit payable to or with
respect to any Participant resulting from any misstatement of fact made by the
Participant or by or on behalf of any survivor to whom such benefit shall be
payable, directly or indirectly, to the Plan Administrator, and used by the Plan
Administrator in determining the benefit. The Plan Administrator shall not be
obligated or required to increase the benefit payable to or with respect to such
Participant which, on discovery of the misstatement, is found to be understated
as a result of such misstatement of the Participant. However, the benefit of any
Participant which is overstated by reason of any such misstatement or any other
reason shall be reduced to the amount appropriate in view of the truth and the
Plan Administrator may recover any prior overpayment and pursue all other
remedies that may be available.

                 
                    , 2008
  SUPERVALU INC.    
 
               
 
  By                          
 
               
 
      Its        
 
               

-34-



--------------------------------------------------------------------------------



 



APPENDIX A
THE “DEFERRED CASH PLAN”


SUPERVALU INC
DEFERRED COMPENSATION PLAN FOR NON-EMPLOYEE DIRECTORS
EFFECTIVE 6/27/96, AS AMENDED

1.   A director who is not an employee of the Company or of a subsidiary of the
Company may elect to defer receipt of the payment of his cash fees and other
cash compensation as a director until such time as he has ceased to be a
director, as hereinafter provided.

2.   Any election hereunder to defer fees shall apply to all or any part of the
cash fees and other cash compensation earned by the director as a director of
the Company (quarterly retainer fees as well as fees for attending Board
meetings and committee meetings, but not stock option grants or amounts paid
pursuant to Non-Employee Directors Deferred Stock Plan) until termination of
such election.

3.   Such election shall be made by the director filing a written statement with
the Secretary of the Company electing to defer director’s fees pursuant to this
plan and shall be effective with respect to any fees and other compensation
thereafter payable to the electing director for which no services have yet been
rendered by said electing director.

4.   A director’s election to defer director’s fees hereunder shall continue
thereafter unless and until the director terminates the deferral by giving
notice to the Secretary in writing. In the event of such termination of a
deferral, the amount previously deferred shall not be paid until such director
ceases to be a director.

5.   All fees to deferred will be credited to a special bookkeeping account for
the director at such times as the fees would have been payable had the director
not elected to defer payment thereof.

6.   The Company will not set aside any money in trust or otherwise fund the
payment of any amounts credited to the director’s deferred fee account, but
shall make payment to the director when due out of general corporate funds. The
director shall have the status solely of an unsecured general creditor of the
Company with respect to the amounts credited to the director’s deferred fee
account.

7.   Interest shall be accrued on all deferred fees from and after the date when
credited to the director’s deferred fee account until paid as hereinafter
provided. For all amounts credited to a director’s deferred fee account prior to
July 1, 1996, interest shall be accrued at the rate of 11% per annum; for all
amounts credited to a director’s deferred fee account

A-1



--------------------------------------------------------------------------------



 



  on or after July 1, 1996, interest shall be accrued at the prime interest rate
as published in the Wall Street Journal on the first business day of January
each year for the ensuing year. Such interest shall be credited to the
director’s deferred fee account as of the last day of each month and shall be
compounded annually.

8.   The balance in the director’s deferred fee account (including interest
thereon) accrued prior to July 1, 1996, shall be paid in ten equal annual
installments, each installment being paid on or before January 10 of each year
beginning with the calendar year immediately following the year in which the
director ceases to be a director. The balance in the director’s deferred fee
account (including interest thereon) accrued on and after July 1, 1996, shall be
paid in a lump sum or in equal annual installments, as the director shall elect
at the time the director makes the deferral election under paragraph 1 hereof.
Notwithstanding the foregoing, the Company, acting by resolution of the Board
exclusive of any director covered by this plan, in its sole discretion may
determine to make payment of the balance in the director’s deferred fee account
(including accrued interest thereon) in one payment or in installments.
Furthermore, the director may change the deferred payment election for cash fees
and other cash compensation that has previously been deferred into the
director’s deferred fee account by delivering a subsequent deferral payment
election in writing to the Secretary that will take effect at the beginning of
the second complete calendar year after the date of the revised deferral payment
election. Interest at the rates provided in Section 7 shall be earned on unpaid
installments.       The foregoing not to the contrary, after a director ceases
to be a director, such person, or in the event of such person’s death, his or
her surviving spouse or beneficiary, may, at any time, request an immediate lump
sum payment of all or part of the present value of his or her deferred fee
account that is not yet due and payable, subject to forfeiture of ten percent
(10%) of such amount.

9.   Upon the death of a director or a former director, any amounts of deferred
director’s fees and interest accrued shall be aid in full on or before
January 10 of the calendar year following the year in which the director dies,
to the legal representative of the director’s estate or to such person(s) as the
director shall have instructed the Company by written instrument filed with the
Secretary of the Company and signed by the director.

10.   Upon a Change of Control of the Company (as hereinafter defined) the
entire balance of the director’s deferred fee account shall be paid in full to
the director.

CHANGE OF CONTROL:
For purposes hereof, Change of Control shall have the following meaning:
     (a) the acquisition by any individual, entity or group (within the meaning
of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”)) (a “Person”) of beneficial ownership (within the
meaning of Rule 13d-

A-2



--------------------------------------------------------------------------------



 



3 promulgated under the Exchange Act) of 20% or more of either (i) the then
outstanding shares of common stock of the Company (the “Outstanding Company
Common Stock”) or (ii) the combined voting power of the then outstanding voting
securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Company Voting Securities”); provided, however, that
for purposes of this subsection (a), the following acquisition shall not
constitute a Change of Control; (i) any acquisition directly from the Company
(ii) any acquisition by the Company, (iii) any acquisition by any employee
benefit plan (or related trust) sponsored or maintained by the Company or any
corporation controlled by the Company or (iv) any acquisition by any corporation
pursuant to a transaction which complies with clauses (i), (ii) and (iii) of
subsection (c) hereof, or
     (b) individuals who, as of the date hereof, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, than any individual becoming a director subsequent to
the date hereof whose election, or nomination for election by the Company’s
shareholders, was approved by a vote of at least a majority of the directors
then constituting the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board; or
     (c) approval by the shareholders of the Company of a reorganization, merger
or consolidation or sale or other disposition of all or substantially all of the
assets of the Company (a “Business Combination”), in each case, unless,
following such Business Combination, (i) all or substantially all of the
individuals and entities who were the beneficial owners, respectively, of the
Outstanding Company Common Stock and Outstanding Company Voting Securities
immediately prior to such Business Combination beneficially own, directly or
indirectly, more than 60% of, respectively, the then outstanding shares of
common stock and the combined voting power of the then outstanding voting
securities entitled to vote generally in the election of directors, as the case
may be, of the corporation resulting from such Business Combination (including,
without limitation, a corporation which as a result of such transaction owns the
Company or all or substantially all of the Company’s assets either directly or
through one or more subsidiaries) in substantially the same proportions as their
ownership, immediately prior to such Business Combination of the Outstanding
Company Common Stock and Outstanding Company Voting Securities, as the case may
be, (ii) no Person (excluding any employee benefit plan (or related trust) of
the Company or such corporation resulting from such Business Combination)
beneficially owns, directly or indirectly, 20% or more of, respectively, the
then outstanding shares of common stock of the corporation resulting from such
Business Combination or the combined voting power of the then outstanding voting
securities of such corporation except to the extent that such ownership existed
prior to the Business Combination and (iii) at least a majority of the members
of the

A-3



--------------------------------------------------------------------------------



 



Board of Directors of the corporation resulting from such Business Combination
were members of the Incumbent Board at the time of the execution of the initial
agreement, or of the action of the Board, providing for such Business
combination; or
     (d) approval by the stockholders of the Company of a complete liquidation
or dissolution of the Company.
Last Revised: 4/03

A-4



--------------------------------------------------------------------------------



 



APPENDIX B
THE “DEFERRED STOCK PLAN”
SUPERVALU INC.
NON-EMPLOYEE DIRECTORS DEFERRED STOCK PLAN
     1. Purpose. The purpose of the SUPERVALU INC. Non-Employee Directors
Deferred Stock Plan (the “Plan”) is to further strengthen the alignment of
interests between members of the Board of Directors (the “Board”) of SUPERVALU
INC. (the “Company”) who are not employees of the Company (the “Participants”)
and the Company’s stockholders through the increased ownership by Participants
of shares of the Company’s common stock, par value $1.00 per share (“Common
Stock”). This will be accomplished by (i) providing to Participants deferred
compensation in the form of the right to receive shares of Common Stock for
services rendered in their capacity as directors, and (ii) allowing Participants
to elect voluntarily to defer all or a portion of their fees for services as
members of the Board pursuant to the Plan in exchange for the right to receive
shares of Common Stock valued at 110% of the cash fees otherwise payable.
     2. Eligibility. Each member of the Board of Directors of the Company who is
not an employee of the Company or of any subsidiary of the Company shall be
eligible to participate in the Plan.
     3. Formula Share Award. Effective on July 1, or the first business day
thereafter in each year (the “Award Date”), the Company shall award each
Participant who shall continue to serve on the Board following the Award Date,
as a credit to the Participant’s account under the Plan (the “Deferred Stock
Account”), that number of shares (rounded to the nearest one-hundredth share) of
Common Stock, having an aggregate fair market value on the Award Date of Twenty
Thousand Dollars ($20,000) (the “Award”). The Award shall be in addition to any
cash retainer, stock options, or other remuneration received by the Participant
for services rendered as a director. If, after receiving an Award, the
Participant shall cease to serve on the Board prior to the Company’s next annual
meeting, for any reason other than death or permanent disability, then such
Participant’s Deferred Stock Account shall be reduced by (i) that number of
shares equal to 1/12 of the Award for each full calendar month during which the
Participant did not serve as a director of the Company, plus (ii) any dividends
paid on that number of shares of Common Stock specified in (i) above during the
period that the Participant did not serve as a director of the Company.
     4. Election to Defer Cash Compensation. A Participant may elect to defer,
in the form of a credit to the Participant’s Deferred Stock Account all or a
portion of the annual cash retainer, meeting fees for attendance at meetings of
the Board and its committees, committee chairperson retainers, and any other
fees and retainers (“Compensation”) otherwise payable to the director in

B-1



--------------------------------------------------------------------------------



 



cash during the period following the effective date of the deferral election.
Such deferral election shall be made pursuant to Section 5.
     5. Manner of Making Deferral Election. A Participant may elect to defer
Compensation pursuant to the Plan by filing, no later than December 31 of each
year (or by such other date as the Committee shall determine), an irrevocable
election with the Corporate Secretary on a form provided for that purpose
(“Deferral Election”). The Deferral Election shall be effective with respect to
Compensation payable on or after July 1 of the following year unless the
Participant shall revoke or change the election by means of a subsequent
Deferral Election in writing that takes effect on the date specified therein but
in no event earlier than six (6) months (or such other period as the Committee,
as defined in Section 17, shall determine) after the subsequent Deferral
Election is received by the Company. The Deferral Election form shall specify an
amount to be deferred expressed as a dollar amount or as a percentage of the
Participant’s Compensation otherwise payable in cash for the director’s
services.
     6. Credits to Deferred Stock Account for Elective Deferrals. On the first
day of each calendar quarter (the “Credit Date”), a Participant shall receive a
credit to his or her Deferred Stock Account. The amount of the credit shall be
the number of shares of Common Stock (rounded to the nearest one-hundredth of a
share) determined by dividing an amount equal to 110% of the Participant’s
Compensation payable on the Credit Date and specified for deferral pursuant to
Section 5 hereof, by the fair market value on the Credit Date of a share of
Common Stock.
     7. Fair Market Value. The fair market value of shares of Common Stock as of
a given date for all purposes of the Plan, shall be the closing sale price per
share of Common Stock as reported on the consolidated tape of the New York Stock
Exchange on the relevant date or, if the New York Stock Exchange is closed on
such day, then the day closest to such date on which it was open.
     8. Dividend Credit. Each time a dividend is paid on the Common Stock, the
Participant shall receive a credit to his or her Deferred Stock Account equal to
that number of shares of Common Stock (rounded to the nearest one-hundredth of a
share) having a fair market value on the dividend payment date equal to the
amount of the dividend payable on the number of shares credited to the
Participant’s Deferred Stock Account on the dividend record date.
     9. Maximum Number of Shares to be Credited Under the Plan. Subject to
adjustment as provided in Section 10, the maximum number of shares of Common
Stock that may be credited under the Plan is 500,000 shares.
     10. Adjustments for Certain Changes in Capitalization. If the Company shall
at any time increase or decrease the number of its outstanding shares of Common
Stock or change in any way the rights and privileges of such shares by means of
the payment of a stock dividend or any other distribution upon such shares
payable in Common Stock, or through a stock split, subdivision, consolidation,
combination, reclassification, or recapitalization involving the

B-2



--------------------------------------------------------------------------------



 



Common Stock, then the numbers, rights, and privileges of the shares credited
under the Plan shall be increased, decreased, or changed in like manner as if
such shares had been issued and outstanding, fully paid, and nonassessable at
the time of such occurrence.
     11. Deferral Payment Election. At the time of making the Deferral Election,
each Participant shall also complete a deferral payment election specifying one
of the payment options described in Section 12 and 13, and the year in which
amounts credited to the Participant’s Deferred Stock Account shall be paid in a
lump sum pursuant to Section 12, or in which installment payments shall commence
pursuant to Section 13. The Participant may change the deferral payment election
by means of a subsequent deferral payment election in writing that will take
effect (i) immediately upon receipt for deferrals credited after the date the
Company receives such subsequent deferral payment election and (ii) at the
beginning of the second calendar year following the date of the revised deferral
payment election for deferrals previously credited to the Participant’s Deferred
Stock Account.
     12. Payment of Deferred Stock Accounts in a Lump Sum. Unless a Participant
elects to receive payment of his or her Deferred Stock Account in installments
as described in Section 13, credits to a Participant’s Deferred Stock Account
shall be payable in full on January 10 of the year following the Participant’s
termination of service on the Board (or the first business day thereafter) or
such other date as elected by the Participant pursuant to Section 11. All
payments shall be made in shares of Common Stock plus cash in lieu of any
fractional share. Notwithstanding the foregoing, in the event of a Change of
Control (as defined in Section 19), credits to a Participant’s Deferred Stock
Account as of the business day immediately prior to the effective date of the
transaction constituting the Change of Control shall be paid in full to the
Participant or the Participant’s beneficiary or estate, as the case may be, in
whole shares of Common Stock (together with cash in lieu of a fractional share)
on such date. Notwithstanding the foregoing, following a Participant’s
termination of service on the Board, such Participant, or in the event of his or
her death, such Participant’s surviving spouse or beneficiary, may elect to
receive all or a portion of the present value of his or her Deferred Stock
Account prior to the date such amount becomes due and payable, subject to
forfeiture of 10% of the amount to be received.
     13. Payment of Deferred Stock Accounts in Installments. A Participant may
elect to have his or her Deferred Stock Account paid in annual installments
following termination of service as a director or at such other time as elected
by the Participant pursuant to Section 11. All payments shall be made in shares
of Common Stock plus cash in lieu of any fractional share. All installment
payments shall be made annually on January 10 of each year (or the first
business day thereafter). The amount of each installment payment shall be
computed as the number of shares credited to the Participant’s Deferred Stock
Account on the Computation Date, multiplied by a fraction, the numerator of
which is one and the denominator of which is the total number of installments
elected (not to exceed fifteen) minus the number of installments previously
paid. Amounts paid prior to the final installment payment shall be rounded to
the nearest whole number of shares; the final installment payment shall be for
the whole number of shares then credited to the Participant’s Deferred Stock
Account, together with cash in lieu of any fractional

B-3



--------------------------------------------------------------------------------



 



shares. Notwithstanding the foregoing, following a Participant’s termination of
service on the Board, such Participant, or in the event of his or her death,
such Participant’s surviving spouse or beneficiary, may elect to receive all or
a portion of the present value of his or her Deferred Stock Account prior to the
date such amount becomes due and payable, subject to forfeiture of 10% of the
amount to be received. Further notwithstanding the foregoing, in the event of a
Change of Control (as defined in Section 19), credits to a Participant’s
Deferred Stock Account as of the business day immediately prior to the effective
date of the transaction constituting the Change of Control shall be paid in full
to the Participant or the Participant’s beneficiary or estate, as the case may
be, in whole shares of Common Stock (together with cash in lieu of a fractional
share) on such date.
     14. Death of Participant. If a Participant dies before receiving all
payments to which he or she is entitled under the Plan, payment shall be made in
accordance with the Participant’s designation of a beneficiary on a form
provided for that purpose and delivered to and accepted by the Committee (as
hereinafter defined) or, in the absence of a valid designation or if the
designated beneficiary does not survive the Participant, to such Participant’s
estate.
     15. Nonassignability. No right to receive payments under the Plan nor any
shares of Common Stock credited to a Participant’s Deferred Stock Account shall
be assignable or transferable by a Participant other than by will or the laws of
descent and distribution. The designation of a beneficiary by a Participant
pursuant to Section 14 does not constitute a transfer.
     16. Participants Are General Creditors of the Company. Benefits due under
this Plan shall be funded out of the general funds of the Company. The
Participants and beneficiaries thereof shall be general, unsecured creditors of
the Company with respect to any payments to be made pursuant to the Plan and
shall not have any preferred interest by way of trust, escrow, lien or otherwise
in any specific assets of the Company. If the Company shall, in fact, elect to
set aside monies or other assets to meet its obligations hereunder (there being
no obligation to do so), whether in a grantor’s trust or otherwise, the same
shall, nevertheless, be regarded as a part of the general assets of the company
subject to the claims of its general creditors, and neither any Participant nor
any beneficiary of any Participant shall have a legal, beneficial, or security
interest therein.
     17. Administration. The Plan shall be administered by a committee (the
“Committee”) of three or more individuals appointed by the Board to administer
the Plan. The members of the Committee must be members of, and shall serve at
the discretion of, the Board. The members of the Committee shall be
“disinterested persons” as defined in Rule 16b-3 under the Securities Exchange
Act of 1934, as amended (the “Act”), or any successor rule or definition adopted
by the Securities and Exchange Commission (“Rule 16b-3”), if, in the opinion of
counsel for the Company, the absence of “disinterested” administrators would
adversely impact the availability of the exemption from Section 16(b) of the Act
provided by Rule 16b-3 for any Participant’s acquisition of Common Stock under
the Plan.

B-4



--------------------------------------------------------------------------------



 



     Subject to the provisions of the Plan, the Committee shall have sole and
complete authority to construe and interpret the Plan; to establish, amend and
rescind appropriate rules and regulations relating to the Plan; to administer
the Plan; and to take all such steps and make all such determinations in
connection with the Plan as it may deem necessary or advisable to carry out the
provisions and intent of the Plan. All determinations of the Committee shall be
made by a majority of its members, and its determinations shall be final and
conclusive for all purposes and upon all persons, including, but without
limitation, the Company, the Committee, the Participants and their respective
successors in interest.
     18. Amendment and Termination. The Board may at any time terminate,
suspend, or amend this Plan; provided, however, that the provisions of
Sections 2 and 3 may not be amended more than once in every six months other
than to comport with changes in the Internal Revenue Code, ERISA, or the rules
thereunder. No such action shall deprive any Participant of any benefits to
which he or she would have been entitled under the Plan if termination of the
Participant’s service as a director had occurred on the day prior to the date
such action was taken, unless agreed to by the Participant.
     19. Change of Control. “Change of Control” means any one of the following
events:
     (a) the acquisition by any individual, entity or group (within the meaning
of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”) (a “Person”) of beneficial ownership (within the
meaning of Rule 13d-3 promulgated under the Exchange Act) of 20% or more of
either (i) the then outstanding shares of Common Stock (the “Outstanding Company
Common Stock”) or (ii) the combined voting power of the then outstanding voting
securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Company Voting Securities”); provided, however, that
for purposes of this subsection (a), the following acquisitions shall not
constitute a Change of Control: (i) any acquisition directly from the Company
(ii) any acquisition by the Company, (iii) any acquisition by any employee
benefit plan (or related trust) sponsored or maintained by the Company or any
corporation controlled by the Company or (iv) any acquisition by any corporation
pursuant to a transaction which complies with clauses (i), (ii) and (iii) of
subsection (c) hereof; or
     (b) individuals who, as of the date hereof, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director subsequent to
the date hereof whose election, or nomination for election by the Company’s
shareholders, was approved by a vote of at least a majority of the directors
then constituting the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board; or
     (c) approval by the shareholders of the Company of a reorganization, merger
or consolidation or sale or other disposition of all or substantially all of the
assets of the Company

B-5



--------------------------------------------------------------------------------



 



(a “Business Combination”), in each case, unless, following such Business
Combination, (i) all or substantially all of the individuals and entities who
were the beneficial owners, respectively, of the Outstanding Company Common
Stock and Outstanding Company Voting Securities immediately prior to such
Business Combination beneficially own, directly or indirectly, more than 60% of,
respectively, the then outstanding shares of common stock and the combined
voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from such Business Combination (including, without limitation, a
corporation which as a result of such transaction owns the Company or all or
substantially all of the Company’s assets either directly or through one or more
subsidiaries) in substantially the same proportions as their ownership,
immediately prior to such Business Combination of the Outstanding Company Common
Stock and Outstanding Company Voting Securities, as the case may be, (ii) no
Person (excluding any employee benefit plan (or related trust) of the Company or
such corporation resulting from such Business Combination) beneficially owns,
directly or indirectly, 20% or more of, respectively, the then outstanding
shares of common stock of the corporation resulting from such Business
Combination or the combined voting power of the then outstanding voting
securities of such corporation except to the extent that such ownership existed
prior to the Business Combination and (iii) at least a majority of the members
of the Board of Directors of the corporation resulting from such Business
Combination were members of the Incumbent Board at the time of the execution of
the initial agreement, or of the action of the Board, providing for such
Business Combination; or
     (d) approval by the stockholders of the Company of a complete liquidation
or dissolution of the Company.
     20. Effective Date. The effective date of the Plan shall be the date of
approval of the Plan by the Company’s stockholders.
Last Revised: 2/9/00

B-6